UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 17, 2010 FIRST CAPITAL, INC. (Exact name of registrant as specified in its charter) 0-25023 (Commission File Number) Indiana 35-2056949 (State or other jurisdiction of incorporation) (IRS Employer of Identification No.) 220 Federal Drive N.W., Corydon, Indiana47112 (Address of principal executive offices)(Zip Code) (812) 738-2198 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 17, 2010, James S. Burden and James E. Nett each notified First Capital, Inc. (the “Company”) of his intent to retire from the Boards of Directors of the Company and its wholly owned subsidiary, First Harrison Bank, effective upon the expiration of his current term at the Company’s annual meeting of shareholders to be held on May 19, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Company Name Dated: March 19, 2010 By: /s/ William W. Harrod Name: William W. Harrod Title: President and Chief Executive Officer
